Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 22, and 30-33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16, 17, and 18 of U.S. Patent No. 11136796 (‘796). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant invention is fully disclosed in the ‘796 patent, as follows:
Regarding Claim 20, ‘796 discloses: A door handle arrangement for a vehicle, comprising: a housing having a handle cutout and multiple fastening openings; a handle lever pivotably mounted in the handle cutout so as to be pivotable about a pivot axis between an inoperative position and an actuating position, wherein the handle lever is mounted with play in the handle cutout for movement axially along the pivot axis; at least one compensating element including at least one contact portion for the handle lever, wherein the handle lever is pretensioned by a spring both into the inoperative position and, when in the inoperative position, axially along the pivot axis against the at least one contact portion of the compensating element (‘796: Claim 15 and separately Claims 16, 17).
Regarding Claim 22, ‘796 discloses: The door handle arrangement as claimed in claim 20, wherein the at least one compensating element is formed by at least one compensating sleeve (‘796: Claim 16).
Regarding Claim 30, ‘796 discloses: A door handle arrangement for a vehicle, comprising: a housing having a handle cutout, multiple fastening openings, and a pivot axis having an outer diameter; a handle lever including a mounting sleeve portion engaged on the pivot axis so as to be pivotably mounted in the handle cutout for pivoting about the pivot axis between an inoperative position and an actuating position, wherein the mounting sleeve portion includes an inner diameter that is greater than the outer diameter of the pivot axis so as to be mounted with play relative to the housing both (i) axially along the pivot axis and (ii) tiltably about a tilting axis that runs perpendicular to the pivot axis; and a compensating sleeve including first and second contact portions for the handle lever (‘796: Claim 16).
Regarding Claim 31, ‘796 discloses: The door handle arrangement of claim 30, wherein the compensating sleeve is configured to be fastened directly to at least one fastening portion of a vehicle body part (‘796: Claim 16).
Regarding Claim 32, ‘796, discloses: The door handle arrangement of claim 30, further comprising: a spring positioned to bias the handle lever both into the inoperative position and, when in the inoperative position, at least axially along the pivot axis against the first and second contact portions of the compensating element (‘796: Claim 17).
Regarding Claim 33, ‘796 discloses: The door handle arrangement of claim 32, wherein the spring includes a helical body and a free end that extends away from the helical body, such that the free end contacts the handle lever at a location spaced from the helical body (‘796: Claim 18).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-23, 27, and 30, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koelle US 20060186679 A1.
Regarding Claim 20, Koelle teaches: A door handle arrangement for a vehicle, comprising: a housing (2) having a handle cutout (P0016 L1-7, housing 2 would have  a cutout for handle to reside and protrude out of) and multiple fastening openings (P0016 L1-4; Fig 1, with housing 2 only partially shown, it can be seen in the figure one fastening point on the part of housing 2 that is shown, therefore there would be multiple on the housing itself); a handle lever (3) pivotably mounted in the handle cutout so as to be pivotable about a pivot axis (P0017 l1-4, Fig 1, axis of 5) between an inoperative position (Fig 1) and an actuating position ( P00118), wherein the handle lever is mounted with play in the handle cutout for movement axially along the pivot axis (P0025 L13-22); at least one compensating element (12) including at least one contact portion (15) for the handle lever, wherein the handle lever is pretensioned by a spring (unnumbered feature comprising: 9,21) both into the inoperative position (Fig 1, handle lever is in inoperative position and handle is being pretensioned by the springs) and, when in the inoperative position, axially along the pivot axis against the at least one contact portion of the compensating element (P0023).
Regarding Claim 21, Koelle teaches: The door handle arrangement as claimed in claim 20, wherein the at least one contact portion is arranged on a side of the handle cutout which is a lower side in a mounted state of the door handle arrangement (Fig 1, rotating the orientation of Fig 1 so that the handle lever 3 is facing out of the page and towards the viewer, contact portion 15 is located at a lower side of the handle cutout, with it being below the actual door handle. This is further evidenced by Fig 2, rotating it 90 degrees counterclockwise would show where contact portion 15 is below the handle lever 3).
Regarding Claim 22, Koelle teaches: The door handle arrangement as claimed in claim 20, wherein the at least one compensating element is formed by at least one compensating sleeve (Fig 2, compensating element 12 is formed as a sleeve).
Regarding Claim 23, Koelle teaches: The door handle arrangement as claimed in claim 22, wherein the compensating sleeve is arranged on a side of the handle cutout which is a lower side in a mounted state of the door handle arrangement (Fig 1, rotating the orientation of Fig 1 so that the handle lever 3 is facing out of the page and towards the viewer, at least a part of the compensating sleeve 12 is below the handle lever).
Regarding Claim 27, Koelle teaches: A system comprising a body part (P0016 L1-3) of a vehicle (P0016 L1-3) and a door handle arrangement (1) as claimed in claim 20, the door handle arrangement fastened to the body part (p0016 L1-3).
Regarding Claim 30, Koelle teaches: A door handle arrangement for a vehicle, comprising: a housing (2) having a handle cutout (P0016 L1-7, housing 2 would have  a cutout for handle to reside and protrude out of), multiple fastening openings (P0016 L1-4; Fig 1, with housing 2 only partially shown, it can be seen in the figure one fastening point on the part of housing 2 that is shown, therefore there would be multiple on the housing itself), and a pivot axis (5) having an outer diameter (Fig 2, outer diameter would be the diameter of 10); a handle lever (3) including a mounting sleeve portion (12) engaged on the pivot axis (Fig 2, 12 can be seen to engage on pivot axis 5 via 10) so as to be pivotably mounted in the handle cutout for pivoting about the pivot axis between an inoperative position (Fig 1) and an actuating position (P00018),  wherein the mounting sleeve portion includes an inner diameter that is greater than the outer diameter of the pivot axis so as to be mounted with play relative to the housing both (i) axially along the pivot axis and (ii) tiltably about a tilting axis that runs perpendicular to the pivot axis (P0020); and a compensating sleeve (11) including first (Fig 2. Left 11) and second (Fig 2, right 11) contact portions for the handle lever (Fig 2, handle lever 3 makes contact with right and left contact portions 11 via 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Koelle US 20060186679 A1, in view of Patel US 20140265373 A1.
Regarding Claim 26, Koelle teaches: The door handle arrangement as claimed in claim 20, wherein the at least one compensating element is formed from polyoxymethylene. Koelle does not teach: the at least one compensating element is formed from polyoxymethylene (POM). Patel teaches that it is known in the art to use polyoxymethylene, also known as Acetal, as a material for various components in door handles (P0024, L12-L13). It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koelle to use Acetal (polyoxymethylene) to form the at least one compensating element resulting in better wear properties of the compensating element, thereby increasing reliability. 
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Koelle 20060186679 A1, in view of Smart US 20150233154 A1
Regarding Claim 28, Koelle teaches: The system as claimed in claim 27, wherein a body cutout (P0016 L1-7, handle lever 3 protruding out of the outer skin of the door, the body cutout would be in the outer skin) for the handle lever is formed in an outer surface of the body part of the vehicle (P0016 L1-7, the outer surface of the body part is the outer skin). Koelle does not teach:  wherein, when the handle lever is in the inoperative position, the handle lever ends flush with the outer surface which surrounds the body cutout. Smart teaches that it is known in the art to have a handle lever (Smart: 10) wherein in the inoperative position (Smart: Figs 1-2), the handle lever ends flush with an outer surface (Smart: 12) which surrounds a body cutout (Smart: 14). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koelle, with the flush door handle of Smart to yield a predictable result, a vehicle door handle capable of being flush with the outer skin of the vehicle body. 
Regarding Claim 29, Koelle, in view of Smart, teaches: The system as claimed in claim 28, wherein, in the inoperative position of the handle lever, there is a surrounding gap (Smart: P0064: It is the position of the Examiner that “close fit” indicates a small gap of some kind between the handle lever and the edge of the body cutout). Koelle, in view of Smart, does not teach: of less than 2 mm between the handle lever and an edge of the body cutout. However, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gap taught by Smart to be less than 2mm since it has been held that changes in size or proportion, in this case the size of the gap between the handle lever and the edge of the body cutout, does not make an invention patentably distinct, support for this is found in Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 Section IV A. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Koelle US 20060186679 A1.
Regarding Claim 35, Koelle teaches: does not explicitly teach: A method of mounting a door handle arrangement to a vehicle body part, the method comprising: using a housing having a handle cutout and multiple fastening openings; positioning a handle lever within the handle cutout so as to be pivotable about a pivot axis between an inoperative position and an actuating position, wherein the handle lever is mounted with play in the housing for movement axially along the pivot axis; using a compensating element including at least one contact portion for the handle lever; pretensioning the handle lever into the inoperative position and, when in the inoperative position, axially along the pivot axis against the at least one contact portion of the compensating element; mounting the housing to the vehicle body part via the multiple fastening openings; and fastening the compensating element directly to the vehicle body part so as to define a position of the at least one contact portion relative to a body cutout of the vehicle body part. However, given the structure taught by Koelle, as per rejection of Claim 20 above, it would have been obvious to perform this method. 
Allowable Subject Matter
Claims 24-25, and 31, 34, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 24, none of the prior art discloses or renders obvious a magnetically triggered lock mechanism having the combination of feature recited in claim 4. The closest prior art of record,  Koelle 20060186679 A1, teaches a door handle arrangement for a vehicle having much of the claimed structure but fails to teach: wherein the at least one compensating element is formed by at least two compensating slides, wherein each compensating slide is guided displaceably in a respective guide of the housing, wherein each compensating slide forms a contact portion for the handle lever.
Regarding Claim 25, it is objected to due to its dependency on Claim 24.
Regarding Claim 31, none of the prior art discloses or renders obvious a magnetically triggered lock mechanism having the combination of feature recited in claim 31. The closest prior art of record,  Koelle 20060186679 A1, teaches a door handle arrangement for a vehicle having much of the claimed structure but fails to teach: the compensating sleeve is configured to be fastened directly to at least one fastening portion of a vehicle body part. 
Regarding Claim 34, none of the prior art discloses or renders obvious a magnetically triggered lock mechanism having the combination of feature recited in claim 34. The closest prior art of record, Koelle 20060186679 A1, teaches a door handle arrangement for a vehicle having much of the claimed structure but fails to teach the compensating sleeve is fastened directly to at least one tab of the body part so as to define a position of the first and second contact portions relative to a body cutout of the body part.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./               Examiner, Art Unit 3675                                                                                                                                                                                         
/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675